Citation Nr: 1522613	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-25 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, including coronary artery disease (CAD) and coronary bypass surgery, to include as a result of exposure to Agent Orange.  

2.  Entitlement to service connection for prostate cancer, to include as a result of exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran had active military service from March 1962 to June 1965; September 1965 to November 1968; and June 1970 to January 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal of June 2012 and May 2013 rating decisions of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2013, the Board remanded the case to schedule the Veteran for a Board hearing.  In June 2014, a Travel Board hearing was held.  At the hearing, the Veteran submitted additional evidence and waived initial RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (2014).


FINDINGS OF FACT

1.  The Veteran was present on land in the Republic of Vietnam during the Vietnam Era.  

2.  Ischemic heart disease, diagnosed as CAD and coronary bypass surgery, is related to military service.  

3.  Prostate cancer is related to military service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease, including diagnosed CAD and coronary bypass surgery, have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

2.  The criteria for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Post-service medical treatment records show that the Veteran has been diagnosed with CAD as early as December 2010 and with prostate cancer as early as May 2012.  Therefore, the first requirement for service connection for the Veteran's claims, the existence of a current disability, is met.  

VA regulations provide that, if a veteran served in Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides during such service.  Further, certain diseases, including ischemic heart disease and prostate cancer, will be presumed service-connected due to such exposure, even if there is no record of the disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a) (2014); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008).  

The Veteran contends that he is entitled to service connection for ischemic heart disease and for prostate cancer, both due to herbicide exposure.  Specifically, he alleges that he was exposed to Agent Orange while loading and unloading cargo ashore in Da Nang, Vietnam, while serving onboard the USS Durham (LKA-114) in 1971.  

The Veteran's service personnel records reflect that his military occupational specialty was a fireman and that he was stationed onboard the USS Durham from February 1971 to March 1974.  The USS Durham was classified as an amphibious cargo ship.  

In support of his appeal, the Veteran submitted a copy of the USS Durham's cruise log for 1971, which includes Da Nang as one of the ports of call.  

At his June 2014 Travel Board hearing, the Veteran testified that the USS Durham actually docked in Da Nang in 1971 and that he was ashore unloading and loading cargo and went as far as to the edge of the jungle.  The Veteran testified that he often helped load and unload cargo while onboard the USS Durham.  

In this case, the Veteran's service in Vietnam has not been directly corroborated by his service personnel records; in fact, VA's compiled list of blue water ships that operated on the waters of Vietnam indicates that the USS Durham docked to a pier at Da Nang in 1970 and not 1971.  However, the Board finds the Veteran's statements, in conjunction with the USS Durham's cruise log showing Da Nang as a port of call in 1971, and its classification as a cargo ship, when considered in light of the circumstances of his service, to be credible.  The Veteran has consistently maintained that he went ashore in Da Nang, Vietnam to load and unload cargo.  Whether or not the USS Durham docked at a Da Nang pier in 1971, the Board finds the Veteran's testimony that he went ashore to assist with the ship's cargo, credible.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that he as likely as not set foot in Vietnam during the Vietnam Era while on active duty.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In light of the Board's determination that he was in Vietnam during the requisite period, the Veteran is presumed to have been exposed to herbicides and there is no affirmative evidence to the contrary.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The Veteran has current diagnoses of CAD, status-post coronary bypass surgery and prostate cancer, which appear to be to a compensable degree.  Accordingly, as there is no affirmative evidence to the contrary, service connection for ischemic heart disease and service connection for prostate cancer as presumptively due to herbicides exposure is warranted.


ORDER

Service connection for ischemic heart disease, including CAD and coronary bypass surgery, is granted.  

Service connection for prostate cancer is granted.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


